Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on August 28, 2020 and November 9, 2020 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I (claims 1-8) in the reply filed on 10/06/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2-6 & 8 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.											         		 The last limitation of Claim 2 recites the first metal particle and the second metal particle are in contact with the upper surface and the side surface, respectively. It is not clear at all whether the applicant is claiming that the first metal particle is in contact with the upper surface of the first electrode layer and the second metal particle is in contact with the side surface of the second electrode layer or that both the first metal particle and the second metal particle are in contact with the upper surface and the side surface of the first electrode layer and second electrode layer, respectively.  	
Appropriate correction/clarification is requested.		
		
Claims 3-6 & 8 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112, 2nd paragraph (pre-AIA ) rejections based on their dependencies on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Choi et al. (Pub. No.: WO 2017/132567 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al. (Pub. No.: WO 2017/132567 A1) in view of Majima et al. (Pub. No. : US 2016/0197172 A1).
Regarding Claim 1, Choi et al. discloses a nanogap electrode comprising:  									a first electrode including a first electrode layer and a first metal particle arranged at a tip portion of the first electrode layer (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b) – the left side electrode could be considered as the first electrode; the first electrode layer could be formed of Pt (or Pd or Rh); a first metal particle consisting of Au ( a conductive island) is arranged at a tip portion of the first electrode layer);  							a second electrode including a second electrode layer and a second metal particle arranged at a tip portion of the second electrode layer (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b) – the left side electrode could be considered as the first electrode; the first electrode layer could be formed of Pt (or Pd or Rh); a first metal particle consisting of Au ( a conductive island) is arranged at a tip portion of the first electrode layer); 					the first metal particle and the second metal particle are arranged opposite to each other with a gap therebetween (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b));			 each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less (Par. 0086); 				a width from one end to the other end of the first metal particle and the second metal particle is 20 nm or less (Par. 0050); and 								the gap between the first metal particle and the second metal particle is 10 nm or less (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b)).							In the alternative, assuming arguendo that Choi et al. is not emphatic enough regarding each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less,		   			Majima et al. implicitly teaches					            	                                   each of the first electrode layer and the second electrode layer has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less (Par. 0085, Fig. 3 – width of the electrode within 10 nm to 80 nm and film thickness within a range from 2 nm to 70 nm).			It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Majima et al. to adapt a nanogap electrode comprising: each of the first electrode layer and the second electrode layer of Choi et al. has a uniform width of 20 nm or less to the tip portion and a film thickness of 20 nm or less in order to form high-performing nanogap devices.

Regarding Claim 2, Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein 									the first electrode layer and the second electrode layer have an upper surface and a side surface and comprise a first metal (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b) –the first electrode layer and the second electrode layer could be formed of Pt (or Pd or Rh)), 		the first metal particle and the second metal particle comprise a second metal different from the first metal (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b) – the first metal particle and the second metal particle comprise Au), and 							the first metal particle and the second metal particle are in contact with the upper surface and the side surface, respectively (Par. 0045, 0049-0051 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b)).

Regarding Claim 3, Choi et al., as applied to claim 2, discloses the nanogap electrode, wherein the first metal particle and the second metal particle have a hemispherical shape (Par. 0051). 

Regarding Claim 4, Choi et al., as applied to claim 3, discloses the nanogap electrode, wherein a radius of curvature of the first metal particle and the second metal particle are 12 nm or less (par. 0050-0051).

Regarding Claim 5, Choi et al., as applied to claim 4, discloses the nanogap electrode, wherein the first metal particle is arranged to project from the tip portion of the first electrode layer, and the second metal particle is arranged to project from the tip portion of the second electrode layer (Par. 0045, 0049-0051 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b)).

Regarding Claim 6, Choi et al., as applied to claim 2, discloses the nanogap electrode, wherein the first metal particle and the second metal particle form a metal bond with the first electrode layer and the second electrode layer, respectively (Par. 0045, 0049-0050 & 0057, Figs. 2(a)-2(f) & 3(a)-3(b)). 

Regarding Claim 7, Choi et al., as applied to claim 1, discloses the nanogap electrode, wherein									a surface of the first electrode layer and the second electrode layer includes a plurality of metal particles other than the first metal particle and the second metal particle (Par. 0065, Figs. 3(a)-3(b)), and 										

Regarding Claim 8, Choi et al., as applied to claim 2, discloses the nanogap electrode, wherein the first metal is platinum, and the second metal is gold (Par. 0045, 0049-0051 & 0057).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

10/25/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812